Citation Nr: 1603582	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  12-04 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right ankle disorder, to include as due to a service-connected disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from February 1991 to December 1995 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for bilateral knee and ankle disorders.  The Veteran appealed the denials of these claims in this decision and the Board also denied service connection for these claims in a November 2013 decision.  He appealed the Board's decision to the U.S. Court of Appeals for Veterans' Claims (Court).  In December 2014, the Court granted a joint motion for remand (JMR), which vacated and remanded the Board's November 2013 service connection denials.  In a June 2015 decision, the Board remanded the bilateral knee and bilateral ankle claims for additional evidentiary and procedural development, including affording the Veteran additional VA examinations for these claims.  

After completing the requested development, the Appeals Management Center (AMC) granted the claims of entitlement to service connection for a right knee disability, a left knee disability, and a left ankle disability in an October 2015 rating decision.  As this decision constitutes the full grant of benefits sought on appeal, these matters are not before the Board; thus, the only matter for consideration in this case is the issue of entitlement to service connection for a right ankle disorder, to include as due to a service-connected disability.  

The Veteran testified before the undersigned Veterans Law Judge via videoconference from the RO in Nashville in August 2012.  A transcript of her testimony has been associated with her claims file  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's right ankle claim must be remanded due to noncompliance with remand directives articulated by the Board.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In the June 2015 remand, the Board instructed the AOJ to arrange for the Veteran to undergo a VA examination for her claimed right ankle disorder.  Upon examination, the VA examiner was to identify all of the Veteran's current right ankle disorder symptoms and to state whether any such disorder is at least as likely as not caused by a service-connected disease or injury, to include the Veteran's left ankle or foot disorder.  Moreover, the examiner was to opine whether any right ankle disorder was at least as likely as not aggravated by a service-connected disease or injury, to include a left ankle or foot disorder.

The Veteran underwent a VA examination for her ankles in September 2015.  Although the examiner diagnosed her left ankle disability as lateral collateral ligament sprain, which was chronic and recurrent, the examiner did not provide a diagnosis for her right ankle.  However, the examination report did show symptomatology of a right ankle disorder, to include abnormal or limited range of motion.  Specifically, the in-person examination showed that the Veteran's dorsiflexion was zero to 10 degrees and that her plantar flexion was zero to 40 degrees.  Thus, she has a current right ankle disorder, which manifests as a limitation of the range of motion of the right ankle.  

In an October 2015 addendum medical opinion, a VA medical officer concluded that the Veteran's right ankle disorder was less likely than not related to, caused by, and/or aggravated by her time in military service and/or her left ankle disability.  This conclusion was based on a lack of an in-service injury or event and a lack of  complaints of or treatment for a right ankle disorder in her service treatment records or within the applicable presumptive period after service.  Furthermore, the examiner explained that orthopedic and podiatric literature lacks medically-based, clinical evidence to support a nexus between her 1992 acute and transient left ankle sprain and her current right ankle disorder.  Thus, the examiner provided a negative opinion as to the causal connection between the Veteran's current right ankle and her military service and the left ankle disability.  

However, the Board determines that the Veteran's right ankle claim must be remanded for another addendum VA medical opinion.  The Veteran was granted service connection for her left and right knee disabilities, which manifest as osteoarthritis and patellofemoral pain syndrome in both knees, in an October 2015 rating decision.  Furthermore, during the August 2012 Board hearing, the Veteran and her representative contended that her right and left ankle symptoms were caused by her bilateral knee symptoms.  Likewise, in a December 2015 written brief presentation, the Veteran's representative again contended that her right ankle disorder was secondary to her service-connected left and right knee disabilities.  The Board's June 2015 remand directives instructed the VA examiner to opine as to whether her right ankle disorder was caused by or aggravated by a service-connected disability, to include her left ankle or foot disorder, and which now includes her left and right knee disabilities.  

While the October 2015 examiner provided a negative nexus opinion for her right ankle disorder claim, neither the September 2015 VA examination report or the October 2015 addendum medical opinion report address whether the Veteran's right ankle disorder is caused by or aggravated by the Veteran's other service-connected disabilities, i.e., her left and right knees; thus these reports are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  Thus, the Veteran's right ankle claim must be remanded for another addendum VA medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an addendum medical opinion to be obtained from the October 2015 medical officer, or if unavailable, from another qualified examiner, with respect to the Veteran's claim of entitlement to service connection for a right ankle disorder, to include as due to a service-connected disability.  The entire claims file, including this Remand, should be made available to the examiner, and the examiner should indicate review of such records.

The examiner should specifically state whether the Veteran's right ankle disorder is at least as likely as not (i.e., a 50 percent degree of probability or greater) (a) caused by, or (b) aggravated by her service-connected right and/or left knee disabilities.

Any indicated diagnostic tests and studies should be accomplished and all pertinent symptomatology and findings should be reported in detail.  Specifically, the medical opinion report should contain a detailed rationale for all opinions and conclusions expressed.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.  The term "aggravated by" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.

2.  After completing all indicated developments above, readjudicate the claim of entitlement to service connection for a right ankle disorder in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and her representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

